Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner challenges a determination finding him guilty of violating the prison disciplinary rules that prohibit fighting and refusing a direct order. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and that all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Poole v Goord, 305 AD2d 833 [2003]).
Cardona, P.J., Mercure, Carpinello, Rose and Lahtinen, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.